PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JERRY BRIDWELL MCWEE,                  
               Petitioner-Appellant,
                 v.
WILLIE WELDON, Warden of Leiber                  No. 01-21
Correctional Institution; CHARLES M.
CONDON, Attorney General of the
State of South Carolina,
              Respondents-Appellees.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                Henry M. Herlong, District Judge.
                       (CA-00-3865-4-20BF)

                      Argued: January 23, 2002

                      Decided: March 4, 2002

      Before LUTTIG, MICHAEL, and KING Circuit Judges.



Dismissed by published opinion. Judge Luttig wrote the opinion, in
which Judge Michael and Judge King joined.


                            COUNSEL

ARGUED: John Frank Hardaway, Columbia, South Carolina;
Melissa Reed Kimbrough, Columbia, South Carolina, for Appellant.
Donald John Zelenka, Assistant Deputy Attorney General, SOUTH
CAROLINA OFFICE OF THE ATTORNEY GENERAL, Columbia,
2                          MCWEE v. WELDON
South Carolina, for Appellees. ON BRIEF: Charles M. Condon,
Attorney General, John W. McIntosh, Chief Deputy Attorney Gen-
eral, SOUTH CAROLINA OFFICE OF THE ATTORNEY GEN-
ERAL, Columbia, South Carolina, for Appellees.


                               OPINION

LUTTIG, Circuit Judge:

   During a robbery of a rural convenience store on July 6, 1991,
Jerry McWee shot to death John Perry, the store clerk. A jury con-
victed McWee of murder and armed robbery, and the trial judge, pur-
suant to the jury’s recommendation, sentenced McWee to death.
McWee now presents several issues to this court on appeal from the
district court’s denial of federal habeas relief. The first three claims,
pertaining to the trial court’s refusal to instruct the jury on McWee’s
parole eligibility if sentenced to life imprisonment, were adjudicated
on the merits and rejected by the South Carolina Supreme Court. See
State v. McWee, 472 S.E.2d 235 (S.C. 1996). McWee’s remaining
claims that his trial counsel was ineffective were adjudicated on the
merits and rejected by the South Carolina post-conviction review
(PCR) court. A. 3672-3737. We conclude that McWee is not entitled
to habeas relief under the Antiterrorism and Effective Death Penalty
Act of 1996 (AEDPA) because the decisions of the South Carolina
state courts were neither contrary to, nor an unreasonable application
of, clearly established federal law, as determined by the Supreme
Court of the United States, nor based on an unreasonable determina-
tion of the facts in light of the evidence presented in the state court
proceeding. Accordingly, we deny McWee’s motion for a certificate
of appealability, and dismiss his appeal.

                                    I.

   At McWee’s trial, his attorneys repeatedly asked the judge to
instruct the jury that if it recommended a sentence of life imprison-
ment, rather than death, McWee would not be eligible for parole until
he served a minimum of thirty years in prison.1 The issue first arose
    1
     South Carolina law, at that time, provided as follows:
        A person who is convicted of or pleads guilty to murder must
                          MCWEE v. WELDON                                3
prior to jury selection, where McWee’s attorneys sought to question
prospective jurors about their understanding of parole eligibility and
the meaning of life imprisonment. In a discussion between the trial
judge, the prosecutors, and McWee’s attorneys over whether the law-
yers would be allowed to voir dire on issues relating to parole eligibil-
ity and the meaning of life imprisonment, the trial judge initially
indicated that he would charge the jury on McWee’s thirty-year
parole ineligibility. J.A. 14 (statement of trial judge) ("I would charge
that statute [referring to S.C. Code Ann. § 16-3-20(A)]."). At the end
of the discussion, however, and prior to the commencement of voir
dire, the trial judge ruled that he would not permit voir dire questions
about parole eligibility and the meaning of life imprisonment. The
judge left open the issue of whether he would, during the penalty
phase of McWee’s trial, charge the jury on McWee’s thirty-year
parole ineligibility. J.A. 34 (statement of trial judge to McWee’s
counsel) ("[W]e’ll address . . . at a later time whether or not you want
that [parole eligibility] in your general charge.").

   At the penalty phase of McWee’s trial, McWee’s attorneys again
asked the judge to charge the jury on McWee’s thirty-year parole
ineligibility. The trial judge refused, and instead instructed the jury
that the terms "life imprisonment" and "death penalty" should be
given their plain and ordinary meaning. J.A. 97. McWee raises three
claims based on the trial court’s failure to instruct the jury on
McWee’s thirty year parole ineligibility.

                                   A.

   McWee’s first claim is that the trial court violated his due process
rights by "reneging" on a "promise" made to McWee’s trial counsel

    be punished by death or by imprisonment for life and is not eligi-
    ble for parole until the service of twenty years; provided, how-
    ever, that when the State seeks the death penalty and an
    aggravating circumstance is specifically found beyond a reason-
    able doubt . . ., and a recommendation of death is not made, the
    court must impose a sentence of life imprisonment without eligi-
    bility for parole until the service of thirty years.
S.C. Code Ann. § 16-3-20(A) (Supp. 1993).
4                         MCWEE v. WELDON
prior to voir dire, that the court would in fact charge the jury on
McWee’s thirty-year parole ineligibility. McWee contends that this
"promise" to charge the jury shaped his trial counsel’s strategy during
voir dire, jury selection, and presentation of evidence. And he argues
that the trial court’s subsequent refusal to instruct the jury on parole
was a "breach of fundamental fairness" and a violation of due process.
Appellant’s Br. at 12-18.

   As an initial matter, McWee has mischaracterized the facts by
quoting statements made by the trial judge outside of their full con-
text. Having examined the entire pre-voir dire discussion among the
trial judge, the prosecutors, and McWee’s attorneys, J.A. 14-40, it is
obvious that the trial court did not "promise" anything regarding a
parole eligibility charge. Although the judge initially indicated he
would give a thirty-year charge, J.A. 14, later in the discussion the
prosecutor suggested to the judge that such a charge would be
improper under State v. Torrence, 406 S.E.2d 315 (S.C. 1991). J.A.
32-33. The trial judge then asked McWee’s lawyers, "Let me get this
straight. Without the jury’s request, you are asking me to charge that
statute in my general charge?" J.A. 34 (emphasis added). Finally, the
trial judge said to McWee’s lawyers "we’ll address . . . at a later time
whether or not you want that in your general charge." J.A. 34 (empha-
sis added). These statements confirm that the trial judge did not
"promise" McWee that he would give a thirty-year parole ineligibility
charge before voir dire, and, in fact, explicitly left the issue open to
be decided at a later time.

   In any event, the South Carolina Supreme Court adjudicated
McWee’s claim on the merits and rejected it, concluding that the trial
court’s initial indication that it would give a parole eligibility charge
had no influence on voir dire, jury selection, or presentation of the
evidence. State v. McWee, 472 S.E.2d at 238. McWee has failed to
meet the statutory requirement for habeas relief by demonstrating that
this state court decision was either "contrary to, or involved an unrea-
sonable application of, clearly established Federal law, as determined
by the Supreme Court of the United States," or "based on an unrea-
sonable determination of the facts in light of the evidence presented
in the state court proceeding." 28 U.S.C. § 2254(d)(1).

   Because the record indicates that the trial judge made no promise
to McWee’s counsel regarding the parole eligibility charge, we need
                          MCWEE v. WELDON                              5
not decide whether clearly established Supreme Court precedent holds
that a trial judge’s unkept promise to instruct a jury on parole violates
due process. We note, however, that McWee’s reliance on Knox v.
Collins, 928 F.2d 657 (5th Cir. 1991), is unavailing to the extent that
Knox is not a Supreme Court decision, and as a pre-AEDPA case, it
did not purport to interpret "clearly established federal law, as deter-
mined by the Supreme Court of the United States."

                                   B.

   McWee’s second and third claims are that the trial court’s failure
to instruct the jury that, if sentenced to life in prison, he would not
be eligible for parole until he served thirty years, was contrary to or
an unreasonable application of Simmons v. South Carolina, 512 U.S.
154 (1994). The South Carolina Supreme Court also rejected these
claims, holding that Simmons did not apply to McWee’s sentencing
proceeding because a life sentence for McWee would have included
the possibility of parole. McWee, 472 S.E.2d at 238.

    The state court’s decision was neither contrary to nor an unreason-
able application of Simmons. Justice O’Connor’s concurrence in Sim-
mons, which represents the holding of that case, see Mu’min v. Pruett,
125 F.3d 192, 199 (4th Cir. 1997), explicitly limits the right to inform
a jury of parole ineligibility to the circumstance where the prosecution
places the defendant’s future dangerousness in issue and the only
available alternative sentence to death is life imprisonment without
the possibility of parole. See Simmons, 512 U.S. at 178 (O’Connor,
J., concurring in the judgment) ("Where the state puts the defendant’s
future dangerousness in issue, and the only available alternative sen-
tence to death is life imprisonment without possibility of parole, due
process entitles the defendant to inform the capital sentencing jury —
by either argument or instruction — that he is parole ineligible.").
And we have repeatedly held that section 2254(d)(1) prohibits a fed-
eral habeas court from extending the right established in Simmons to
sentencing proceedings where "life imprisonment" includes any possi-
bility of parole. See Roach v. Angelone, 176 F.3d 210, 220 (4th Cir.
1999); Keel v. French, 162 F.3d 263 (4th Cir. 1998); Wilson v.
Greene, 155 F.3d 396, 407-08 (4th Cir. 1998); Arnold v. Evatt, 113
F.3d 1352, 1363 (4th Cir. 1997). If the right recognized in Simmons
6                         MCWEE v. WELDON
is to be extended in the manner McWee seeks, that extension must be
effected on direct review, not on collateral attack.

                                  II.

   McWee next contends that the performance of his trial attorneys,
Carroll Bryant and James Huff, fell below the constitutional minimum
for effective assistance of counsel because they: 1) did not contest
McWee’s competence to stand trial and they did not present an insan-
ity defense; 2) did not conduct a reasonable investigation into
McWee’s social history; and 3) did not attempt to suppress evidence
from a 1992 psychiatric evaluation conducted at the William S. Hall
Institute. Under section 2254(d)(1), our review is limited to the deter-
mination of whether the South Carolina post-conviction review (PCR)
court reasonably applied Strickland v. Washington, 466 U.S. 668
(1984), and Supreme Court precedents interpreting Strickland, in
rejecting McWee’s ineffective assistance of counsel claims. Under
Strickland, a criminal defendant who claims that his trial attorney’s
performance violated his Sixth Amendment right to counsel must
establish that his counsel’s representation fell below "an objective
standard of reasonableness" by making errors "so serious that counsel
was not functioning as the ‘counsel’ guaranteed . . . by the Sixth
Amendment," 466 U.S. at 687-88, and that there exists a "reasonable
probability that, but for counsel’s unprofessional errors, the result of
the proceeding would have been different." Id. at 694. In attempting
to establish a violation of his Sixth Amendment right to counsel, the
defendant must overcome the "strong presumption that counsel’s con-
duct falls within the wide range of reasonable professional assis-
tance," as we are to apply a "heavy measure of deference to counsel’s
judgments." 466 U.S. at 689-91.

                                  A.

                                   1.

   The facts surrounding McWee’s claims that Bryant and Huff
should have contested his competency to stand trial and offered an
insanity defense are as follows. During the penalty phase of the trial,
Bryant and Huff called to the stand Dr. John Whitley, a psychiatrist
who met with McWee eight times from May 12, 1992 through May
                         MCWEE v. WELDON                            7
19, 1993. Dr. Whitley gave lengthy and exhaustive testimony at the
penalty phase regarding his eight visits with McWee and his diagno-
ses of McWee’s mental condition. Dr. Whitley testified that McWee
was mentally ill, suffering from "severe depression," "psychosis," and
"command hallucinations." J.A. 136-90. During his penalty phase tes-
timony, however, Dr. Whitley never suggested that McWee lacked
the capacity to distinguish moral or legal right from moral or legal
wrong, nor did he assert that McWee lacked a rational and factual
understanding of the judicial proceedings against him. Dr. Whitley
offered the following account of McWee’s shooting of Perry:

    [McWee] continued to have hallucinations from Eddie
    [McWee’s deceased cousin] who insisted that he join him
    and he shoot himself. On the day of the alleged shooting,
    Jerry remembers that he had a gun in his back from Scott,
    the man that went with him. He said Scott told him that if
    he did not shoot the clerk, that Scott would kill him and all
    his children. Jerry said that he became the clerk. And my
    feeling is that secondary to the command hallucination,
    Jerry followed this command that he kill, he shot. At this
    time, but he shot himself, which in reality is the clerk that
    he killed.

J.A. 153-54.

   Dr. Donald Morgan, the state’s psychiatric witness, had a different
opinion on McWee’s mental condition. He testified during the penalty
phase that McWee was "malingering," in other words, faking a mental
illness by claiming to have seen and spoken to his deceased sister.
J.A. 133. He further testified that McWee did not have psychotic
depression because McWee was observed playing table games, talk-
ing on the phone, and interacting normally with other patients during
his time at the William S. Hall Institute, activities which are incom-
patible with such a condition. J.A. 468.

   Although Bryant and Huff presented Dr. Whitley’s testimony
regarding McWee’s mental condition at the penalty phase in an effort
to persuade the jury that McWee should not be sentenced to death,
McWee now argues that Bryant and Huff did not go far enough, and
that they should have contested McWee’s competency to stand trial
8                         MCWEE v. WELDON
and presented an insanity defense. In support of this, McWee relies
on Dr. Whitley’s subsequent testimony in the state post-conviction
review proceeding. In that proceeding, Dr. Whitley insisted that
McWee was not competent to stand trial, J.A. 424, lacked the capac-
ity to distinguish moral or legal right from moral or legal wrong at the
time he shot Perry, J.A. 426, and that executing McWee would be "an
abomination and blasphemy on justice." J.A. 458. Dr. Whitley admit-
ted that he did not tell Bryant and Huff of his opinion that McWee
was incompetent to stand trial and incapable of distinguishing moral
or legal right from moral or legal wrong at the time of the shooting,
but faulted Bryant and Huff for never discussing with him nor inquir-
ing about McWee’s competency to stand trial or eligibility for an
insanity defense. J.A. 426-28, 435.

   The state PCR court rejected McWee’s claims that Bryant and Huff
were ineffective for failing to contest his competency to stand trial
and for failing to present an insanity defense, and discounted Dr.
Whitley’s post-conviction testimony as "suspect." A. 3689. The state
PCR court credited Huff’s testimony that he did discuss M’Naghten
with Dr. Whitley, and that he gave Dr. Whitley copies of South Caro-
lina statutes. J.A. 390. The state PCR court also made a specific fac-
tual determination that "trial counsel asked Dr. Whitley to inform
them if there were any mental health defenses available to McWee."
A. 3689. This determination of fact made by the state court is pre-
sumed correct, see 28 U.S.C. § 2254(e)(1), and McWee has not
attempted to rebut this presumption with clear and convincing evi-
dence.

                                   2.

   Turning to the merits of McWee’s claims, we conclude that
McWee has failed to establish that the state PCR court unreasonably
applied Strickland in rejecting his claim that Bryant and Huff’s failure
to contest his competency to stand trial violated his Sixth and Four-
teenth Amendment rights to effective assistance of counsel. To be
competent to stand trial, a criminal defendant need only have "suffi-
cient present ability to consult with his lawyer with a reasonable
degree of rational understanding" and a "rational as well as factual
understanding of the proceedings against him." Godinez v. Moran,
                          MCWEE v. WELDON                               9
509 U.S. 389, 396 (1993). McWee was undoubtedly competent to
stand trial under this standard.

   McWee was twice evaluated at the William S. Hall Institute before
his trial and found competent to stand trial each time. J.A. 468, 470.
Moreover, McWee was lucid and rational in his communications with
Bryant and Huff, J.A. 285, 351, which included discussions of legal
theory, strategy, and witnesses to call. J.A. 365-66. Finally, McWee
testified at length at his trial and gave competent and clear answers
to every question asked of him. He further testified that he had dis-
cussed his constitutional rights with his attorneys before deciding to
testify on his own behalf. Supp. J.A. 80-81.

   Because the record in this case demonstrates that McWee was
unquestionably competent to stand trial, Bryant and Huff’s failure to
contest McWee’s competency did not violate McWee’s Sixth Amend-
ment right to counsel, and the state PCR court reasonably applied Str-
ickland in rejecting this claim.

                                    3.

   The state PCR court also reasonably applied Strickland in conclud-
ing that Bryant and Huff did not violate McWee’s right to effective
assistance of counsel by failing to present an insanity defense. Under
South Carolina law, an insanity defense is available only if, "at the
time of the commission of the act constituting the offense, the defen-
dant, as a result of mental disease or defect, lacked the capacity to dis-
tinguish moral or legal right from moral or legal wrong or to
recognize the particular act charged as morally or legally wrong."
S.C. Code Ann. § 17-24-10(A).

   Dr. Whitley’s unexplained and conclusory assertion in the state
post-conviction proceedings that McWee was insane at the time of the
shooting is insufficient to establish that Bryant and Huff were ineffec-
tive in failing to present an insanity defense, in light of the over-
whelming evidence in the record that McWee was criminally
responsible under South Carolina law. Dr. Whitley did not even
review McWee’s statements to his attorneys before making his
assessment that McWee was insane at the time he shot Perry. J.A.
443-44. Had Dr. Whitley reviewed these statements, he would have
10                       MCWEE v. WELDON
learned that McWee confided to Bryant and Huff that he felt guilt
after the shootings, J.A. 362 — clear evidence of his capacity to dis-
tinguish right from wrong. McWee further explained to his attorneys
how he and his accomplice premeditated the crimes by casing the
store in advance to make sure there were no video cameras and
obtaining bullets the night before. J.A. 280-81. Dr. Whitley’s conclu-
sion that McWee was an insane man who could not tell right from
wrong was reached without consideration of these meticulous actions
taken in advance of the crime.

   In addition, Bryant and Huff testified that McWee gave them only
two accounts of the shooting: 1) "that the gun had gone off, the first
bullet entered the victim and then he said in a reflex action he cocked
the gun again and it went off again." J.A. 268; 350-51. 2) "[Scott] had
come up behind him and threatened him and said, if you don’t shoot
this man then I’m going to harm your family or something to that
effect." Id. McWee never told his attorneys anything about a com-
mand hallucination or that he felt like he was really shooting himself
when he shot the victim. Finally, it is worth noting that McWee was
twice evaluated at the William S. Hall Institute before his trial and
found not to be insane under South Carolina law on each occasion.
J.A. 468; 470.

   We also reject McWee’s claim regarding Bryant and Huff’s failure
to present an insanity defense because an insanity defense would have
hindered McWee’s efforts to use his expressions of remorse and
acceptance of responsibility for what he had done as a potential miti-
gating circumstance. McWee testified, at the penalty phase of his trial
that:

     To be honest with you, it made me feel bad that I could have
     taken somebody away from somebody else. . . . I just wish
     that I could take time back and make sure that none of this
     ever happened. I’m not proud of it. And I regret doing it. I
     feel that I’ve done a great dishonor to Ms. Perry and her
     children. And I’m very sorry for doing it.

Supp. J.A. 155-56. McWee further stated to the jury at the penalty
phase, before his counsel’s closing argument:
                           MCWEE v. WELDON                             11
      I am extremely remorseful for the course of events. If I
      could turn back time I’d make sure this horrible injustice
      could have never happened. I have many regrets, but the one
      that I wish the most that I could change is the pain that I
      have caused. I have realized the extent of anguish that I have
      inflicted not only Mrs. Perry but on my family.

J.A. 212. As in Strickland, McWee’s attorneys decided to "rely as
fully as possible on [their client’s] acceptance of responsibility for his
crimes" in their efforts to stave off the death penalty. Strickland, 466
U.S. at 699. Had McWee’s attorneys argued before the jury that
McWee was insane, and incapable of distinguishing moral or legal
right from moral or legal wrong at the time of the shooting, McWee’s
post-conviction expressions of remorse and acceptance of responsibil-
ity would have lacked credibility.2 Instead, McWee’s attorneys made
arguments and presented testimony in a manner consistent with
McWee’s remorseful attitude and his desire to accept responsibility
for his actions.

   In light of the "heavy measure of deference to counsel’s judg-
ments" that Strickland requires, and especially considering the fact
that an insanity defense would have interfered with counsel’s chosen
strategy in persuading the jury to spare McWee’s life because he was
  2
     Moreover, if Bryant and Huff had presented a meritless or weak
insanity defense at trial, they could have lost credibility with the jury,
and their efforts in the penalty phase to use McWee’s alleged mental
problems (such as depression, psychosis, and command hallucinations)
as a potential mitigating factor would likely have met a more skeptical
audience. In fact, McWee’s lawyers were careful to assure the jury that
although they believed McWee’s mental condition was a mitigating fac-
tor that should spare him the death penalty, they emphasized that they
did not believe it excused his shooting of Perry or absolved him of guilt.
During his closing argument in the penalty phase, as he asked the jurors
to spare McWee the death penalty, Huff emphasized: "No one is saying
Jerry is mentally insane. . . . What we have said to you is that Jerry had
mental problems at the time these events occurred. Not to the degree that
you can forgive him. Please understand that. But that it is something that
you can, and I submit should consider as to how these crimes occurred.
. . . It doesn’t excuse what Jerry did but I hope it can help you see what
he was going through at the time he did the crime." J.A. 215-16.
12                          MCWEE v. WELDON
remorseful and accepted responsibility for his actions, we conclude
that the state PCR court reasonably applied Strickland in rejecting this
claim.

                                      B.

   McWee further claims that the state PCR court unreasonably
applied Strickland in rejecting his claim that Bryant and Huff should
have conducted a more thorough investigation into his background.
Although Bryant and Huff hired Patti Rickborn to investigate
McWee’s background, the information Rickborn provided was
"sparse." J.A. 288. Because Bryant and Huff did not continue to
investigate McWee’s background beyond Rickborn’s superficial
report, they did not obtain the medical records of some of McWee’s
family members, which would have revealed a family history of men-
tal illness that could have been used as mitigating evidence.3 J.A. 336-
37. The state PCR court, however, held that "trial counsel conducted
a reasonable investigation into McWee’s social history and . . . trial
counsel made a strategic decision on how to proceed," and that such
strategy "obviated the need for a fuller investigation into McWee’s
social background." A. 3683-85. The PCR court found that Bryant
and Huff’s strategy was to argue to the jury that McWee had a good
family history, and investigating and presenting evidence of a family
history of mental illness would have been inconsistent with this cho-
sen strategy. A. 3686; J.A. 218.

   Under Strickland, counsel has a duty "to make a reasonable investi-
gations or to make a reasonable decision that makes particular investi-
gations unnecessary." 466 U.S. at 691. However, the reasonableness
of an investigation, or a decision by counsel that forecloses the need
for an investigation, must be considered in light of the scarcity of
counsel’s time and resources in preparing for a sentencing hearing
and the reality that counsel must concentrate his efforts on the strong-
  3
   McWee claims that "every member of [McWee’s] family — his
mother, father, sister, and brother — has been, and continues to be,
treated for . . . depression, anxiety, migraines, suicidality, fainting spells,
and neurosis. Likewise, [McWee’s] daughters and his nieces have been
treated for mental illness and depression, as have three of his maternal
aunts." Appellant’s Br. at 33.
                           MCWEE v. WELDON                               13
est arguments in favor of mitigation. Bryant and Huff, in their efforts
to spare McWee the death penalty, primarily focused on McWee’s
positive attributes and the basically good life that he led before he met
George Wade Scott, his accomplice.4 Huff told the jury that the fam-
ily McWee grew up in "became a close family," J.A. 218, and that the
family he started with his first wife was "a loving family," J.A. 219.
Given Bryant and Huff’s efforts to portray McWee’s family history
in a positive light, the PCR court reasonably applied Strickland in
concluding that the failure to investigate further did not deprive
McWee of his right to effective assistance of counsel.

   In addition, it is highly unlikely that presenting the evidence of
McWee’s family history of mental illness, which McWee claims
would have been gleaned from a more exhaustive investigation into
his background, would have swayed the jury to sentence McWee to
life imprisonment rather than death. This is not a case where coun-
sel’s failure to thoroughly investigate kept the jury completely in the
dark as to McWee’s alleged mental problems. Quite the contrary, the
jury still heard expert testimony from Dr. Whitley, who opined that
McWee was mentally ill, and McWee’s attorneys also argued to the
jury that McWee had "mental problems" and "depression" at the time
he killed Perry. J.A. 215; 220-24. The jury heard ample testimony and
arguments regarding McWee’s alleged mental problems and sen-
tenced him to death anyway. Learning about McWee’s family history
of mental illness would have added little in the way of new mitigating
evidence, at the same time that it would have undermined counsel’s
efforts to portray McWee’s family in a positive light. The PCR court
reasonably applied Strickland in rejecting this claim because there
was no "reasonable probability" that the outcome would have been
different had Bryant and Huff conducted a more exhaustive investiga-
tion into McWee’s background.
  4
    Huff stated during his closing argument: "You’ve got to consider the
other thirty-nine years of Jerry’s life." J.A. 214. "But up until 1991, what
you heard about Jerry was overwhelmingly all good. And I ask you not
to throw away thirty-nine years of good for two weeks of senseless acts."
J.A. 218. "Do you jury throw away thirty-nine years of goodness, caring,
and hard work and serving others because of the crime that he’s commit-
ted[?]" J.A. 228.
14                        MCWEE v. WELDON
                                   C.

   McWee finally claims that Bryant and Huff’s performance fell
below the standard articulated in Strickland because they failed to
object to the admission into evidence of a psychiatric evaluation that
McWee contends was taken in violation of his Fifth Amendment
rights. The state PCR court rejected this claim on the merits, A. 3709-
12, and we conclude that the state PCR court reasonably applied
Strickland to this claim as well.

   McWee’s assertion that the evidence of his 1992 psychiatric evalu-
ation at the William S. Hall Institute was inadmissible under the Fifth
Amendment, as interpreted in Estelle v. Smith, 451 U.S. 454, 468-69
(1981), is without merit. In Smith, the Supreme Court held that, when
a criminal defendant neither initiates a psychiatric evaluation nor
attempts to introduce any psychiatric evidence, the admission into
evidence of the defendant’s incriminatory statements to the psychia-
trist during the evaluation, or the psychiatrist’s opinion based on those
statements, violates the Fifth Amendment privilege against self-
incrimination, unless such statements were preceded by Miranda
warnings. Smith is inapposite because McWee’s attorneys requested
the 1992 psychiatric evaluation. J.A. 356. See Buchanan v. Kentucky,
483 U.S. 402, 423 (1987); Washington v. Murray, 952 F.2d 1472,
1480 (4th Cir. 1991). In addition, McWee’s attorneys themselves
introduced evidence of McWee’s psychiatric condition, in the form of
Dr. Whitley’s testimony regarding McWee’s alleged mental prob-
lems, as a potential mitigating circumstance in their efforts to spare
him the death penalty. Because the Constitution did not prohibit the
admission of evidence from McWee’s 1992 psychiatric evaluation,
McWee cannot establish that Bryant and Huff’s failure to move to
suppress this evidence violated his Sixth Amendment right to counsel.
Accordingly, the state PCR court’s decision rejecting this claim can-
not be deemed an unreasonable application of Strickland.

                            CONCLUSION

   The decisions of the South Carolina state courts that rejected
McWee’s claims were neither contrary to, nor an unreasonable appli-
cation of, clearly established federal law as determined by the
Supreme Court of the United States, nor were they based on an unrea-
                         MCWEE v. WELDON                          15
sonable determination of the facts in light of the evidence presented
in the state court proceeding. The district court correctly denied
McWee’s petition for habeas relief. McWee’s motion for a certificate
of appealability is hereby denied and his appeal is dismissed.

                                                     SO ORDERED